Case: 1:21-cv-00016-MWM Doc #: 42 Filed: 02/05/21 Page: 1 of 2 PAGEID #: 411

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
LAURA AKER, et al., : Case No. 1:21-cv-16
Plaintiffs, Judge Matthew W. McFarland
Vv.

ABX AIR, INC., et al.,

Defendants.

 

ORDER GRANTING IN PART DEFENDANTS’ UNOPPOSED MOTION FOR
STATUS CONFERENCE AND STAY OF RESPONSIVE DEADLINES (Doc. 28)

 

This case is before the Court on the unopposed motion for a telephonic status
conference and indefinite stay of responsive deadlines pending the entry of an agreed
schedule (Doc. 28) filed by Defendants American Financial Group, Inc., Health Care
Service Corporation, and Rumpke Consolidated Services. Defendants request that the
Court: (1) stay the deadlines of all responsive pleadings and/or motions until the
parties can confer with the Court and agree upon a coordinated overall schedule, and
(2) hold a status conference with all counsel. Plaintiffs’ counsel has consented to the
request and does not oppose the motion.

For good cause shown, Defendants’ Motion (Doc. 28) is GRANTED IN PART.
All deadlines for all defendants to answer, plead, or otherwise move in response to the
Complaint are hereby STAYED. However, there are over 45 defendants in this case, it

appears that many of them have yet to be served, and only 14 have entered their
Case: 1:21-cv-00016-MWM Doc #: 42 Filed: 02/05/21 Page: 2 of 2 PAGEID #: 412

appearance on the record. Holding a status conference at this time is premature.
Plaintiffs are therefore ORDERED to file a Notice in the Court's docket once all

Defendants have been served. The Court will then schedule a status conference

regarding a coordinated schedule for responsive pleadings and/or motions.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

we Mat Noel f

JUDGE MATTHEW W. McFARLAND
